Citation Nr: 0821868	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  99-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus.

2.	Entitlement to service connection for a back disability.

3.	Entitlement to service connection for allergies.

4.	Entitlement to service connection for hepatitis.

5.	Entitlement to service connection for hemorrhoids.

6.	Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1974 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for diabetes mellitus, a back 
disability, hepatitis, hemorrhoids, allergies and epilepsy.  
The RO issued a notice of the decision in July 1998, and the 
veteran timely filed a Notice of Disagreement (NOD) that same 
month.  Subsequently, in July 1999 the RO provided a 
Statement of the Case (SOC), and thereafter, in September 
1999, the veteran timely filed a substantive appeal.  The RO 
issued Supplemental Statements of the Case (SSOCs) in October 
1999 and October 2002.

The veteran requested a videoconference hearing on this 
matter, but none was held, as the veteran failed to appear at 
the scheduled time.  The record reflects that the veteran has 
not filed a motion to reschedule the hearing in accordance 
with 38 C.F.R. § 20.704(d), and therefore, the Board will 
proceed with the instant appeal as if the veteran had 
withdrawn his hearing request.  See 38 C.F.R. § 20.704(d) 
("If [the veteran] . . . fails to appear for a scheduled 
[Board] hearing and a request for postponement ha snot been 
received and granted, the case will be processed as though 
the request for said hearing had been withdrawn").   

On appeal in April 2004, the Board remanded the case for 
further development, to include seeking to obtain a May 2002 
VA general medical examination report.  The Appeals 
Management Center (AMC) provided an SSOC in November 2006.  
Thereafter, in March 2007 the Board denied all of the 
veteran's service connection claims.

The veteran then timely appealed this adverse decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated and remanded the decision in April 2008.  The 
Court stated that although the Board had explained that 
"'the claims file discloses no medical opinion that would 
suggest any link between the veteran's active service and any 
of the claimed disabilities at issue in this appeal,'" the 
absence of which would preclude service connection, the Court 
determined that "what the Board did not adequately discuss 
was VA's efforts to obtain the May 2002 general medical 
examination . . . instead observing only that the [RO] 
'apparently did not have such a report on record and instead 
supplied copies of the veteran's May 13, 2002 VA psychiatric 
examination report, chest X-ray report[,] and results from 
blood and urine tests.'"  The Court found that the Board did 
"not discuss any efforts on the part of the RO to obtain the 
general medial examination, nor does the record contain any 
indication that multiple efforts were made to obtain it . . . 
."  It therefore concluded that "[i]n the absence of any 
such evidence of efforts or notice of their continued 
futility, the Board failed to ensure compliance with the 
Secretary's duty to assist, constituting prejudicial error 
and requiring vacatur and remand."   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the Court's April 2008 Order, the Board finds 
that additional development is warranted to address the 
merits of the veteran's claims.  38 C.F.R. § 19.9 (2007).  In 
particular, the AMC/RO must make another attempt to acquire 
the veteran's May 13, 2002 VA general examination report, and 
the VA medical facility must supply a negative response if it 
cannot locate this record. 




Accordingly, this case must be remanded for the following 
development:

1. The AMC/RO must again make a request 
to obtain the May 13, 2002 VA general 
medical examination report.  If the VA 
medical facility cannot locate said 
report or determines that further 
attempts to locate this record would be 
futile, it must provide such a negative 
reply to the AMC/RO.  

2. If the AMC/RO receives a negative 
response from the VA medical facility, 
the AMC/RO must thereafter apprise the 
veteran of the record(s) it could not 
obtain; provide an explanation as to VA's 
efforts to obtain it; describe any 
further action VA will take regarding the 
claim, including, but not limited to, 
notice that VA will decide the claim 
based on the evidence of record unless 
the veteran submits the records VA could 
not obtain; and supply notice that the 
veteran is ultimately responsible for 
providing the evidence.  See 38 C.F.R. 
§ 3.159(e).     

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If any of the claims remain denied, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).
      








